Citation Nr: 0322392	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  91-41 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to an increased rating for spondylolisthesis 
and degenerative joint disease of the lumbar spine.

3.  Entitlement to an effective date prior to July 27, 1999 
for a 60 percent rating for spondylolisthesis and 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; L.M.

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from October 1971 until 
October 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 1991, the RO granted a claim for an 
increased rating for service-connected spondylolisthesis, 
lumbar spine, to the extent that it increased the evaluation 
for this disorder from 10 percent to 20 percent.  The veteran 
appealed the issue of entitlement to an increased rating.   
In March 1992, September 1994, August 1998 and April 2001, 
the Board remanded the claim for additional development.  In 
May 1998, the RO denied a claim of entitlement to service 
connection for a right shoulder disability.  In February 
2002, the RO increased the veteran's rating for his lumbar 
spine condition to 60 percent and assigned an effective date 
of July 27, 1999 for the 60 percent rating.  The veteran 
appealed the issue of entitlement to an earlier effective 
date for his 60 percent rating.  

In January 2001, a hearing was held at the RO before 
Constance B. Tobias, who is the member of the Board rendering 
the determination in this claim and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b)(West 2002).


FINDINGS OF FACT

1.  The veteran's right shoulder disability is not related to 
his service.  

2.  The RO has evaluated the veteran's spondylolisthesis and 
degenerative joint disease of the lumbar spine as 20 percent 
disabling with an effective date of February 25, 1991, and as 
60 percent disabling with an effective date of July 27, 1999.

3.  Prior to July 27, 1999, the veteran's spondylolisthesis 
and degenerative joint disease of the lumbar spine was 
manifested by symptoms that included reports of pain and 
occasional functional loss; findings included muscle strength 
of 4+/5 or greater in all measured muscle groups, reflexes of 
1+ or greater, with no evidence of atrophy; the veteran's low 
back disorder was not productive of severe intervertebral 
disc disease with only intermittent relief from recurring 
attacks.

4.  As of July 27, 1999, the veteran's spondylolisthesis and 
degenerative joint disease of the lumbar spine was manifested 
by symptoms that included reports of pain, and occasional 
functional loss, but not complete bony fixation; this 
disability is not productive of an exceptional or unusual 
disability picture which renders impractical the application 
of the regular schedular standards.  

5.  The veteran's claim for an increased rating was received 
on February 25, 1991.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred during the 
veteran's active military service, and right shoulder 
arthritis, may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).

2.  Prior to July 27, 1999, the criteria for an evaluation in 
excess of 20 percent for service-connected spondylolisthesis 
and degenerative joint disease of the lumbar spine were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.59, 4.71a, Diagnostic Code 5293 (1999).

3.  As of July 27, 1999, the criteria for an evaluation in 
excess of 60 percent for service-connected spondylolisthesis 
and degenerative joint disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.400(o)(2), 4.59, 
4.71a, Diagnostic Code 5293 (1999, 2000, 2001 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003); 
VAOPGCPREC 1-2003 (May 21, 2003).  For the reasons provided 
below, the Board finds that its consideration of the 
regulations do not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's rating decisions that the criteria for 
service connection for a right shoulder disability, for an 
increased rating for his service-connected lumbar spine 
disability, and for an effective date prior to July 27, 1999 
for a 60 percent rating for his lumbar spine disability, had 
not been met.  Those are the key issues in this case, and the 
rating decisions, statements of the case (SOC's), and the 
supplemental statements of the case (SSOC's) informed the 
appellant of the evidence needed to substantiate his claims.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the appellant has been informed of the 
information and evidence needed to substantiate these claims 
and that VA has complied with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records.  The 
veteran has been afforded examinations for the disabilities 
in issue, and an etiological opinion has been obtained that 
is pertinent to his service connection claim.  In May 2001, 
the veteran was informed that, provided certain criteria were 
met, VA would make reasonable efforts to obtain relevant 
records, including medical records, employment records, or 
records from other Federal agencies.  He was notified that it 
was still his responsibility to make sure that these records 
were received by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  The RO requested that he 
identify the names of all holders of relevant records, as 
well as their addresses and the dates covered by such 
records.  In a letter, received in July 2001, the veteran 
reported that he had received treatment from several private 
health care providers, and it appears that all of these 
treatment reports have been obtained.  In May 2003, the RO 
sent the veteran a second letter informing him of the VCAA, 
and the RO requested that he identify the names of all 
holders of relevant records, as well as their addresses and 
the dates covered by such records, and indicated that it 
would attempt to obtain such records.  He was further advised 
that it was his responsibility to provide this information.  
However, there is no record of a reply that is responsive to 
this letter.  Given the foregoing, there is no issue as to 
whether VA has complied with its duty to notify the appellant 
of his duties to obtain evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board 
finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
these claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  Service Connection

A review of the veteran's testimony shows that he argues that 
he has a right shoulder disability as a result of his 
service.  He has argued that he injured his right shoulder at 
the same time he injured his back falling off of a truck, or, 
in the alternative, that he injured his right shoulder during 
combat when he was hit by shrapnel.  See May 2003 VA Form 
646; January 2000 VA outpatient treatment report; transcript 
of January 2001 hearing (in which he testified that he was 
hit by shrapnel in the back that "messed up my shoulder 
blades").

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted on the basis of a post-service initial diagnosis 
of a disease, where the physician relates the current 
condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed.Reg. 6256-6258 (2000).

The veteran's discharge indicates that his awards include the 
Vietnam Service Medal with two bronze stars, and the Republic 
of Vietnam Campaign Medal with 1960 device.  The veteran's 
discharge, and his personnel file (DA Form 20) indicate that 
he served in Vietnam for about ten months.  His discharge 
indicates that his military occupation specialty (MOS) was 
electrician.  His personnel file further indicates that while 
in Vietnam, his principal duty was electrician, except for 
about one week as a "patient" in February 1973.  He served 
with Company E, 20th Infantry, from April 1972 to June 23, 
1972, and with engineering units from June 24, 1972 to 
February 6, 1972.  Two campaigns are listed.  An April 1972 
order indicates that the veteran's MOS was withdrawn, and 
that he was promoted within the MOS 11B10 (rifleman).  
Although the evidence is far from dispositive, the Board 
finds that, after affording the veteran the benefit of all 
doubt, he is deemed to have participated in combat.  He is 
therefore eligible for the special considerations afforded to 
combat veterans.  See 38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(d).  

The veteran's service medical records show that fell off of a 
truck in September 1974.  He complained of left-side pain, to 
include left arm pain, as well as neck pain.  He was 
subsequently profiled for about six days for low back strain.  
Service medical records do not show that he was treated for 
right shoulder symptoms, or that he was ever diagnosed with a 
right shoulder disorder.  The veteran's separation 
examination report, dated in September 1974, shows that his 
upper extremities and his spine were clinically evaluated as 
normal, except for low back strain.  

As for the post-service medical evidence, it consists of VA 
outpatient treatment, hospital and examination reports, dated 
between 1974 and 2002, and private medical treatment reports, 
dated between 1974 and 2001.  Of particular note, an October 
1974 medical questionnaire from the Tennessee Valley 
Authority shows that the veteran denied having a "Trick or 
painful elbow, shoulder or other joint."  

Records from Dr. Edwin H. Thompson, dated between1983 and 
1997, indicate that in May 1983, the veteran sought treatment 
for complaints that included right shoulder pain after he 
sustained a right shoulder injury due to a fall at his job.  

Reports from Southeastern Pain Management (SEPM) /Paul M. 
Muratta, D.O, dated between 1999 and 2000, show that the 
veteran began receiving treatment for right shoulder pain in 
1999.  The assessments included right shoulder pain and 
subscapular neuritis.  

A VA X-ray report for the right shoulder, dated in December 
1999, shows that there were multiple rounded lucencies within 
the right scapula.  

A letter from Lucian Newman, M.D., dated in May 2000, notes a 
past medical history of three gunshot wounds (two to the left 
leg and one to the mid-abdomen), and shrapnel to the right 
arm (no such wounds are noted in service medical records).  
Dr. Newman further noted that the veteran had, "Burn wounds 
to the right shoulder with good skin coverage.  Burn wounds 
to the right leg, he sustained this with boiling water at age 
10."  Dr. Newman stated that, "The wounds are consistent 
with traumatic injury such as gunshots," but did not discuss 
a right shoulder injury except as previously noted.  

A VA joints examination report, dated in June 2002, shows 
that the diagnosis noted degenerative joint disease of the 
right shoulder with loss of function due to pain, "X-ray 
report shows evidence to surgery."  The examiner stated that 
it was his opinion that the veteran's current shoulder 
condition "is possibly the result of an injury in the 
service."  An addendum, dated in August 2002, shows that the 
examiner stated:

Upon further review of the records in 
this case it is my opinion that the 
veteran's right shoulder condition is not 
related to an injury in the service.  The 
service medical record indicates that he 
fell off of a truck on 9-4-74 and 
complained of neck and left arm pain.  
There were no complaints about the right 
shoulder.
 
The Board finds that the preponderance of the evidence is 
against the claim.  The evidence shows that the veteran 
sustained a right shoulder injury at his job in May 1983, and 
the next evidence of a right shoulder disability is found in 
1999 SEPM reports.  This is approximately 25 years after 
separation from service.  This lengthy period without 
treatment weighs heavily against the claim.  See Maxson v. 
Gober , 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the 
Board notes that the claims files do not contain competent 
evidence showing that the veteran had right shoulder 
arthritis within one year of separation from service, such 
that presumptive service connection is warranted.  See 38 
C.F.R. §§ 3.307, 3.309.  Finally, the claims files do not 
contain a competent medical opinion linking the veteran's 
right shoulder disability to his service.  In fact, the only 
competent opinion is that of the 2002 VA examiner, who, after 
further review of the record, determined that there was no 
relationship between the veteran's right shoulder disability 
and his service.  Accordingly, the claim must be denied.  As 
a final matter, the Board acknowledges that the appellant did 
serve in combat.  The Court has held, however, that 38 
U.S.C.A. § 1154 does not alter the fundamental requirement of 
a medical nexus to service.  Kessel v. West, 13 Vet. App. 9, 
16 (1999); see also Libertine v. Brown, 9 Vet. App. 521 
(1996).  

The Board has considered the veteran's oral and written 
testimony submitted in support of his argument that he has a 
right shoulder disability that should be service connected.  
His statements are not competent evidence of a nexus between 
the claimed condition and his service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim for service connection for a right 
shoulder disability must be denied.


III.  Increased Rating

In January 1975, the RO granted service connection for 
spondylolisthesis, lumbar spine.  There was no appeal, and 
this decision became final.  See 38 U.S.C.A. § 7105(c).  On 
February 25, 1991, the veteran filed a claim for an increased 
rating for his service-connected spondylolisthesis, lumbar 
spine.  In May 1991, the RO granted the claim to the extent 
that it increased the evaluation for this disorder from 10 
percent to 20 percent.  The veteran appealed the issue of 
entitlement to an increased rating.  In February 2002, the RO 
increased the veteran's rating for his lumbar spine condition 
to 60 percent, and assigned an effective date of July 27, 
1999 for the 60 percent rating.  However, since this increase 
did not constitute a full grant of the benefit sought, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  Given the foregoing, the 
issues are entitlement to a rating in excess of 20 percent 
for the period from February 25, 1990 (i.e. one year prior to 
the date of receipt of the claim) (see 38 C.F.R. 
§ 3.400(o)(2)) to July 26, 1999, and entitlement to a rating 
in excess of 60 percent for the period from July 27, 1999 to 
the present.  The Board further notes that in February 2002, 
the RO granted a total disability rating based on individual 
unemployability (TDIU) with an effective date of June 16, 
1998.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The veteran argues that an increased rating is warranted for 
his service-connected spondylolisthesis and degenerative 
joint disease of the lumbar spine.  

The veteran's low back condition is rated on the basis of 
intervertebral disc syndrome (IDS), which is rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5293.  Under DC 5293 (as 
in effect prior to September 23, 2002), a 60 percent 
evaluation is warranted when the disorder is pronounced with 
little intermittent relief, there is sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, and there 
are neurologic findings, such as absent ankle jerk, 
appropriate to the site of the diseased disc.  A 40 percent 
evaluation is warranted when the disorder is severe and there 
is only intermittent relief from recurring attacks.  A 20 
percent evaluation is warranted when the disorder is moderate 
with recurring attacks.  

The Board parenthetically notes that effective September 23, 
2002, a new regulation was promulgated concerning ratings for 
intervertebral disc syndrome disorders.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002); however, VA must apply the old 
law prior to the effective date of the new law.  See 38 
U.S.C.A. § 5110(g) (West 2002); Green v. Brown, 10 Vet. App. 
111, 116-119 (1997) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).

A.  February 25, 1990 to July 26, 1999

The issue is whether a rating in excess of 20 percent is 
warranted for the period from February 25, 1990 to July 26, 
1999.  

The relevant medical evidence consists of VA outpatient 
treatment, hospital and examination reports, and private 
medical treatment reports, dated between 1990 and July 26, 
1999.  VA outpatient treatment reports, dated in December 
1990, show treatment for complaints of low back pain.  On 
examination, the veteran was obese.  There were no spasms, 
although there was pain reported on use.  Patellar reflexes 
were 1+ bilaterally.  An accompanying VA X-ray report, dated 
in December 1990, shows that the lumbosacral spine had no 
significant skeletal abnormality.  In February 1991, the 
veteran was again treated for low back pain.  On examination, 
strength was 5/5, with deep tendon reflexes (DTR's) noted to 
be within normal limits.  An April 1991 report shows 
treatment for complaints of back pain, and notes that the 
veteran reported that he had injured his back at work about 
18 months previously.  On examination, the upper extremities 
had 5/5 strength, and both the HF's and the quadriceps were 
4+/5 with pain.  Abdominal strength was fair.  DTR's were 2/4 
at the knees and ankles.  There were no radicular signs and 
sensation was within normal limits.  There was flattening of 
the lumbar lordotic curve and hip rotation was limited to 75 
degrees, bilaterally.  The spine had poor flexion.  The 
assessment was "degenerative/mechanical low back pain."  
The VA records indicate that the veteran complained of back 
pain in May 1991, but failed to report for his appointment.  

An April 1991 VA spine examination report notes complaints of 
back pain that radiated down to both legs, and complaints 
that he could not work due to his symptoms.  On examination, 
motor strength was 5/5, DTR's were 2/4 at the knees and 
ankles, bilaterally.  There was no focal deficit or reflex 
loss.  Forward flexion of the spine was reduced by 20 
percent.  An accompanying X-ray report notes mild degree of 
spondylolysis at L5-S1.  An accompanying nerve conduction 
velocity (NCV) test was normal.  

An October 1997 VA X-ray report notes anterior displacement 
of L5 over S1 with defect in the neural arch representing 
spondylolisthesis.  

A report from Henry M. Born, M.D., dated in March 1998, shows 
treatment for complaints of back pain following lifting a 
log.  He denied radiation of pain and stated that he was not 
taking any medications.  On examination, he had good posture, 
and there was pain on flexion.  Forward flexion was to 60 
degrees, and lateral flexion to 20 degrees, bilaterally.  He 
could walk on his toes and heels "fairly well," but had 
trouble squatting and arising.  The assessment was probable 
acute lumbosacral spine.  

A December 1998 VA spine examination report notes complaints 
of back pain, weakness, stiffness, fatigability and lack of 
endurance, with flare-ups on overuse.  He indicated that he 
was not undergoing any treatment for these symptoms.  He 
complained that, "He cannot work due to his back and his 
brain."  On examination, there was no objective evidence of 
painful motion, spasm, weakness or tenderness.  He was flexed 
forward at five degrees, and musculature was satisfactory.  
The back had 30 degrees of flexion, bilaterally, forward 
flexion was to 72 degrees and backward extension was to 13 
degrees.  The diagnosis was arthralgia of the lumbosacral 
spine with no loss of function due to pain.  The examiner 
further noted that the severity of the veteran's functional 
impairments was "very mild including degree of limitation of 
motion, which is practically nil, with pain or due to flare-
ups.  There is no evidence of weakened movement on physical 
examination."  In an addendum dated that same month, the 
examiner indicated that X-rays showed that spondylolisthesis 
of the lumbosacral spine was present.  

VA outpatient treatment reports dated in June 1999 note 
complaints of back pain, with "multiple previous no shows."  
He denied radiation of pain and urinary complaints.  On 
examination, there was no focal tenderness and no radiation 
of symptoms.  The assessment was increasing chronic low back 
pain.  An X-ray report from Gadsen Radiology, dated in June 
1999, was normal, with no abnormalities identified.  

The Board finds that the preponderance of the evidence is 
against the claim.  Although there is some evidence of 
chronic low back pain with other occasional symptoms, this 
evidence is outweighed by the evidence showing that these 
symptoms were not sufficiently frequent or severe to warrant 
a higher rating.  In this regard, the veteran does not appear 
to have received any treatment for back pain between April 
1991 and October 1997, and subsequent treatment records show 
several months-long gaps between treatments.  The veteran's 
strength was found to be 4+/5 or greater for all measure 
muscle groups, and his DTR's were no less than 1+.  The 
December 1998 VA spine examination report shows that the 
veteran indicated that he was not undergoing any treatment 
for his symptoms, and that on examination, there was no 
objective evidence of painful motion, spasm, weakness or 
tenderness.  

In summary, although there may have been some minor evidence 
of neurological involvement, the Board finds that overall, 
the evidence does not show that the veteran's disability met 
the criteria for a 40 percent rating under DC 5293 prior to 
July 27, 1999.  The findings, to include strength, 
neurological, sensory and deep tendon reflex findings, do not 
show severe IDS, nor is severe IDS shown by the other 
findings of record.  Based on the foregoing, the Board finds 
that the evidence does not show pronounced IDS sufficient to 
warrant a 40 percent rating under DC 5293 prior to July 27, 
1999.

The Board has considered the possibility of a rating in 
excess of 20 percent prior to July 27, 1999 under other 
potentially applicable diagnostic codes.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Under Diagnostic Code 
5289, a 40 percent rating is warranted for spine, ankylosis 
of, lumbar (complete bony fixation) at a favorable angle.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, severe 
limitation of lumbar motion warrants a 40 percent rating.  
Under DC 5295, a 40 percent rating is warranted for 
lumbosacral strain, severe, with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

With regard to DC 5289, there is no evidence of ankylosis of 
the lumbar spine.  Therefore, a rating in excess of 20 
percent under Diagnostic Code 5289 is not warranted.  

With regard to DC 5292, the Board notes that in addition to 
the previously noted history of infrequent treatment, that 
there very few findings noting the range of motion in the 
veteran's low back for the (approximately) seven-year period 
in issue.  A March 1998 report notes that forward flexion was 
to 60 degrees, and that lateral flexion to 20 degrees, 
bilaterally.  The December 1998 VA examination report shows 
that the veteran's back had 30 degrees of flexion, 
bilaterally, forward flexion was to 72 degrees and backward 
extension was to 13 degrees.  The examiner noted that the 
severity of the veteran's functional impairment was "very 
mild" including degree of limitation of motion.  Based on 
the foregoing, the Board finds that overall, a severe 
limitation of motion is not shown, and the criteria for a 40 
percent rating under Diagnostic Code 5292 have not been met.  

With regard to DC 5295, the findings, as described in the 
evidence, do not show that the veteran has muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  In this regard, in 
addition to the previously discussed range of motion 
findings, X-rays show spondylolisthesis of the lumbosacral 
spine, and the June 1999 Gadsen Radiology X-ray was normal.  
In summary, the Board finds that overall, the evidence does 
not show that the criteria for a rating in excess of 20 
percent under Diagnostic Code 5295 were met.
 
Finally, with respect to the veteran's entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  The Board first notes that the 
veteran's subjective complaints of pain are specifically 
contemplated in the criteria of Diagnostic Code 5295.  While 
the evidence shows occasional limitation of motion in the 
lumbar spine, as well as chronic pain, the evidence does not 
otherwise show functional loss due to pain to warrant a 
rating in excess of 20 percent prior to July 27, 1999.  In 
particular, the Board notes the lack of evidence of such 
findings as neurological impairment or muscle atrophy, and 
findings of strength of 4+/5 or greater in the muscle groups.  
Other examples include the December 1998 VA examination 
report, which shows that the examiner noted that the severity 
of the veteran's functional impairments was "very mild 
including degree of limitation of motion, which is 
practically nil, with pain or due to flare-ups.  There is no 
evidence of weakened movement on physical examination."  The 
Board therefore concludes that the evidence does not show 
that there is functional loss due to pain to warrant a rating 
in excess of 20 percent prior to July 27, 1999.  38 C.F.R. §§ 
4.40, 4.45; DeLuca, supra.

B.  July 27, 1999 to the Present

The issue at this point is whether the criteria for a rating 
in excess of 60 percent have been met for the period from 
July 27, 1999 to the present.  

The relevant medical evidence consists of VA outpatient 
treatment, hospital and examination reports, dated between 
July 27, 1999 and 2002, private medical treatment reports, 
dated between July 27, 1999 and 2001, and records from the 
Social Security Administration (SSA).  In general, these 
reports show ongoing treatment for back pain, with findings 
that include low back pain with radiculopathy, spinal 
stenosis, spondylolisthesis and sacroiliitis.  A magnetic 
resonance imaging (MRI) report, dated in September 1999, 
contains an impression noting Grade I spondylolisthesis L5/S1 
with significant degenerative changes in relation to the 
apophyseal joints, disc bulge at L4-5 central and to the 
right, and mild spinal stenosis and small disc bulge at L3-4 
and L2-3.  The SSA records show that the veteran was 
determined to be disabled as of January 1998 due to a 
psychiatric diagnosis.  

The veteran's low back condition is rated as 60 percent 
disabling under DC 5293.  The 60 percent rating is the 
maximum rating allowed under DC 5293.  

As for the possibility of a rating in excess of 60 percent 
under another potentially applicable diagnostic code, 
Schafrath, under 38 C.F.R. § 4.71a, DC 5286, a 100 percent 
evaluation is assigned where there is complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of the major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  However, the evidence does not show that there is 
complete bony fixation (ankylosis) of the spine, and a 100 
percent is therefore not warranted under DC 5286.  

As a final matter, in Floyd v. Brown, 9 Vet. App. 88 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  The Board is still 
obligated to seek out all issues that are reasonably raised 
from a liberal reading of documents of testimony of record 
and to identify all potential theories of entitlement to a 
benefit under the law and regulations.  In Bagwell v. Brown, 
9 Vet. App. 337 (1996), the Court clarified that it did not 
read the regulation as precluding the Board from affirming an 
RO's conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such a conclusion on its own.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected spondylolisthesis 
and degenerative joint disease of the lumbar spine, nor has 
there been a showing of interference with his employment to a 
degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  The Board finds that the medical evidence, 
together with the other evidence of record, does not show 
that the veteran's spondylolisthesis and degenerative joint 
disease of the lumbar spine presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Although the 
Board has considered the veteran's arguments, the record does 
not present an exceptional case where his currently assigned 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's spondylolisthesis 
and degenerative joint disease of the lumbar spine, warrants 
no higher than a 60 percent rating.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for an increased evaluation.  


IV.  Earlier Effective Date

The veteran argues that an earlier effective date is 
warranted for his 60 percent evaluation for his 
spondylolisthesis and degenerative joint disease of the 
lumbar spine.  He argues that the medical evidence indicates 
that the correct effective date should be in 1992.

The administrative history of this claim is as follows: in a 
decision, dated in January 1975, the RO granted service 
connection for spondylolisthesis, lumbar spine.  There was no 
appeal, and this decision became final.  See 38 U.S.C.A. 
§ 7105(c).  In May 1991, the RO granted a increased rating 
claim, to the extent that it increased the evaluation for 
this disorder from 10 percent to 20 percent, with an 
effective date of February 25, 1991.  The veteran appealed 
the issue of entitlement to an earlier effective date.  In 
February 2002, the RO granted the increased rating claim, to 
the extent that it increased the evaluation for the veteran's 
low back disorder from 20 percent to 60 percent, with an 
effective date of July 27, 1999.  Given the foregoing, this 
issue is whether the criteria for an effective date prior to 
July 27, 1999 for his 60 percent rating have been met.  

In this case, determining whether the effective date assigned 
for an increased rating is correct or proper under the law 
requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of 
all the evidence of record to determine when an increase in 
disability was "ascertainable."  See Hazan v. Gober, 10 Vet. 
App. 511, 521 (1992).  The Board will therefore first 
determine the date of receipt of the veteran's claim.

The earliest record of a claim for service connection for a 
low back disorder following the RO's January 1975 grant of 
service connection is his claim received on February 25, 
1991.  In this regard, in January 1978, the veteran filed a 
claim for an increased rating for his service-connected low 
back condition.  That same month, the RO sent him a letter 
requesting that he provide medical evidence in support of his 
claim.  However, there is no record of a reply within one 
year of the date of this letter.  Accordingly, the Board 
finds that this claim was abandoned.  See 38 C.F.R. § 3.158.  
Under such circumstances, should the right to benefits be 
finally established, compensation shall commence not earlier 
than the date of filing the new claim.  Id.  

There is no evidence of a formal claim or written intent to 
file a claim for an increased rating for the veteran's low 
back disorder dated between the abandoned January 1978 claim 
and February 25, 1991.  See 38 C.F.R. § 3.155, 3.157.  In 
addition, in part III, supra, the Board determined that this 
disability is not shown to be more than 60 percent disabling 
prior to July 27, 1999.  The Board's discussion of this issue 
is incorporated herein.  Given the foregoing, the earliest 
possible effective date for the 60 percent rating for the 
veteran's spondylolisthesis with degenerative joint disease, 
lumbar spine, is July 27, 1999.  See 38 C.F.R. § 3.400(o)(2).  


V.  Conclusion

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder disability is denied.  

Prior to July 26, 1999, a rating in excess of 20 percent for 
service-connected spondylolisthesis with degenerative joint 
disease, lumbar spine, is denied.  

As of July 27, 1999, a rating in excess of 60 percent for 
spondylolisthesis with degenerative joint disease, lumbar 
spine, is denied.  

An effective date prior to July 27, 1999 for a 60 percent 
rating for service-connected spondylolisthesis with 
degenerative joint disease, lumbar spine, is denied.  


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

